          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 1 of 11


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BARBARA JEAN QUEEN,                             )   Case No.: 1:19-cv-01694 JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING PLAINTIFF’S APPEAL AND
                                                     )   AFFIRMING THE ADMINISTRATIVE DECISION
13          v.                                       )   (Doc. 17)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF DEFENDANT, ANDREW SAUL, THE
15                                                   )   COMMISSIONER OF SOCIAL SECURITY, AND
                    Defendant.                       )   AGAINST PLAINTIFF, BARBARA JEAN QUEEN
16                                                   )

17          Barbara Jean Queen asserts she is entitled to disability insurance benefits, supplemental security

18   income, and a period of disability under Title II and Title XVI of the Social Security Act. Plaintiff

19   asserts that the administrative law judge erred by rejecting the opinion of an examining physician

20   without specific, legitimate reasons. (Doc. 17). Because the ALJ applied the proper legal standards and

21   the decision is supported by substantial evidence in the record, the administrative decision is

22   AFFIRMED.

23                                               BACKGROUND

24          In August 2015, Plaintiff filed two applications for benefits. She asserted disability beginning

25   September 1, 2014, due to physical and mental impairments including arthritis, valley fever,

26   depression, anxiety, glaucoma, headaches, and a spinal disorder. (See Doc. 11-4 at 2). The applications

27   were denied by the Social Security Administration initially on December 21, 2015 and upon

28   reconsideration on July 19, 2016. (See generally Doc. 11-4). Plaintiff requested an administrative

                                                         1
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 2 of 11


 1   hearing on the application and testified before an ALJ on May 25, 2018. (Doc. 11-3 at 58). The ALJ

 2   found Plaintiff was not disabled and issued an order denying benefits on October 18, 2018. (Id. at 34).

 3   Plaintiff requested review of the ALJ’s decision by the Appeals Council, which denied the request on

 4   July 31, 2019. (Id. at 7-9). Thus, the ALJ’s determination became the final decision of the

 5   Commissioner of Social Security. Plaintiff now appeals to this Court.

 6                                         STANDARD OF REVIEW

 7          The district court has a narrow scope when reviewing the Commissioner’s final decision. The

 8   decision to deny a claimant benefits under the Social Security Act will only be remanded if it is based

 9   on legal error or is not supported by substantial evidence. See 42 U.S.C.§ 405(g), Smolen v. Chater, 80

10   F.3d 1273, 1279 (9th Cir. 1996). “Substantial evidence” is “more than a mere scintilla”, Richardson v.

11   Perales, 402 U.S. 389, 401 (1971), but “less than a preponderance”, Sorenson v. Weinberger, 514 F.2d

12   1112, 1119 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as adequate

13   to support a conclusion.” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005). The record as a whole

14   must be considered, because “[t]he court must consider both evidence that supports and evidence that

15   detracts from the ALJ’s conclusion.” Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).

16
                                           DISABILITY BENEFITS
17
            To qualify for benefits under the Social Security Act, Plaintiff must establish she is unable to
18
     engage in substantial gainful activity due to a medically determinable physical or mental impairment
19
     that has lasted or can be expected to last for a continuous period of not less than 12 months. 42 U.S.C.
20
     § 1382c(a)(3)(A). An individual shall be considered to have a disability only if:
21
            his physical or mental impairment or impairments are of such severity that he is not only
22          unable to do his previous work, but cannot, considering his age, education, and work
            experience, engage in any other kind of substantial gainful work which exists in the
23          national economy, regardless of whether such work exists in the immediate area in
            which he lives, or whether a specific job vacancy exists for him, or whether he would be
24          hired if he applied for work.
25   42 U.S.C. § 1382c(a)(3)(B). The burden of proof is initially on a claimant to establish disability. Terry
26   v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990). If a claimant establishes a prima facie case of
27   disability, the burden shifts to the Commissioner to prove the claimant is able to engage in other
28   substantial gainful employment. Maounis v. Heckler, 738 F.2d 1032, 1034 (9th Cir. 1984).

                                                         2
           Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 3 of 11


 1                                 ADMINISTRATIVE DETERMINATION

 2          To achieve uniform decisions, the Commissioner is governed by a sequential five-step process

 3   for determining a claimant’s alleged disability. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The

 4   process requires the ALJ to determine whether Plaintiff (1) is engaged substantial gainful activity; (2)

 5   had medically determinable severe impairments; (3) that met or equaled one of the listed impairments

 6   set forth in 20 C.F.R. § 404, Subpart P, Appendix 1 (“Listing”); and whether Plaintiff (4) had the

 7   residual functional capacity to perform to past relevant work or (5) the ability to perform other work

 8   existing in significant numbers at the state and national level, considering the claimant’s residual

 9   functional capacity, age, education, and work experience. (Id.). The ALJ must consider testimonial and

10   objective medical evidence. 20 C.F.R. §§ 404.1527, 416.927.

11          Pursuant to the five-step process, the ALJ first determined Plaintiff had “not engaged in

12   substantial gainful activity since September 1, 2014, the alleged onset date.” (Id.). Second, the ALJ

13   found Plaintiff’s severe impairments included: “degenerative disc disease and a depressive disorder.”

14   (Id.). At step three, the ALJ determined that Plaintiff did not have an “impairment or combination of

15   impairments that meets or medically equals the severity of one of the listed impairments” of the

16   Listing. (Id. at 27-28). Next, the ALJ found:

17          [T]he claimant has the residual functional capacity to perform a range of work at the
            light exertional level as defined in 20 CFR 404.1567(b) and 416.967(b). Specifically,
18          she is able to life and carry 20 pounds occasionally and 10 pounds frequently, stand
            and walk six hours, and sit for six hours total in an eight-hour workday. The claimant
19          is further capable of occasionally balancing, stooping, kneeling, crouching, crawling,
            and climbing ramps or stairs, but she is unable to climb ladders, ropes, or scaffolds.
20          In addition, she is unable to perform work at unprotected heights and is limited to
            performing only simple routine tasks.
21
22   (Id. at 28). With this residual functional capacity, the ALJ determined at step four that Plaintiff was

23   “unable to perform any past relevant work” as a home attendant. (Id. at 32-33). However, at step five,

24   the ALJ determined that there are “jobs that exist in significant numbers in the national economy that

25   the claimant can perform.” (Id. at 33). These jobs included Cashier II, Sales Attendant, and Cafeteria

26   Attendant. (Id. at 34). Thus, the ALJ concluded Plaintiff was “not… under a disability, as defined by

27   the Social Security Act, from September 1, 2014, through the date of this decision.” (Id. at 34).

28   ///

                                                         3
           Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 4 of 11


 1                                       DISCUSSION AND ANALYSIS

 2           Plaintiff asserts the ALJ erred by rejecting limitations identified by Dr. Fabella, an examining

 3   physician, without specific, legitimate reasons. (Doc. 17 at 1). In opposition, the Commissioner asserts

 4   that the final decision finding Plaintiff not disabled should be affirmed because “substantial evidence

 5   supports the ALJ’s decision, and the ALJ’s decision is free of legal error.” (Doc. 21 at 11). The

 6   Commissioner also argues the ALJ’s residual functional capacity finding “does not need to mirror a

 7   single opinion.” (Id. at 10).

 8   A.      Evaluation of the medical evidence

 9           In this circuit, there are three sources of medical opinions: treating, examining, and non-

10   examining. Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). Generally, the

11   weight given to each of these opinions is on a sliding scale. A treating physician’s opinion is afforded

12   more weight than that of an examining physician, which is afforded more weight than that of a non-

13   examining physician. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014); Pitzer v. Sullivan, 908

14   F.2d 502, 506 (9th Cir.1990); 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

15           An ALJ need not take all medical opinions at “face value, but may take into account the quality

16   of the explanation when determining how much weight to give a medical opinion.” Ford v. Saul, 950

17   F.3d 1141, 1155 (9th Cir. 2020). An opinion is not binding upon the ALJ and may be discounted

18   whether another physician contradicts the opinion. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

19   1989). For example, medical opinions that are “brief, conclusory, and inadequately supported by

20   medical findings” may be rejected by an ALJ. Britton v. Colvin, 787 F.3d 1011, 1012 (9th Cir. 2015).

21           To reject an uncontradicted opinion of an examining physician, the Commissioner must provide

22   “clear and convincing” reasons for doing so. Pitzer, 908 F.2d at 506. A contradicted opinion “can only

23   be rejected for specific and legitimate reasons that are supported by substantial evidence in the

24   record.” Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995), as amended (Apr. 9, 1996). When one

25   opinion contradicts another, the Commissioner “must determine credibility and resolve the

26   conflict.” Thomas v. Barnhart, 278 F.3d 947, 956-57 (9th Cir. 2002). Because the Court must give

27   deference to the ALJ’s decision, the ALJ’s resolution of the conflict will be upheld when there is “more

28   than one rational interpretation of the evidence.” Id.; see also Matney v. Sullivan, 981 F.2d 1016, 1019

                                                         4
           Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 5 of 11


 1   (9th Cir. 1992) (“The trier of fact and not the reviewing court must resolve conflicts in the evidence,

 2   and if the evidence can support either outcome, the court may not substitute its judgment for that of the

 3   ALJ”).

 4            Plaintiff asserts the ALJ erred by rejecting Dr. Fabella’s opinion that Plaintiff cannot stand and

 5   walk for more than four hours per day without specific, legitimate reasons. (Doc. 17 at 1). Because this

 6   opinion was contradicted by the state agency medical consultants—Drs. Spoor and Wong (see Doc. 11-

 7   3 at 30)—the ALJ was required to identify specific and legitimate reasons for rejecting the limitations

 8   identified by Dr. Fabella. See Lester, 81 F.3d at 831.

 9            1.     Opinion of Dr. Emmanuel Fabella

10            On November 3, 2015, Plaintiff presented to Dr. Fabella for a consultative independent internal

11   medicine evaluation. (Doc. 11-8 at 63). Plaintiff’s main complaints were “‘crippling arthritis’ from the

12   neck to the lower spine.” (Id.). Plaintiff stated she had no trouble sitting, sharp cervicalgia worsened by

13   head-turning, and a stiff spine throughout the day. (Id.). Plaintiff also stated stooping “hurts a little,”

14   that she can walk “less than five blocks,” and she can “tentatively” lift as much as 20 pounds. (Id.).

15   Plaintiff did not comment about difficulty standing for extended periods of time. (See id.).

16            Dr. Fabella performed a physical examination but did not review any of Plaintiff’s medical

17   records. (See Doc. 11-8 at 63-67). According to Dr. Fabella, Plaintiff exhibited “normal gait and

18   balance,” did not require “assistive devices for ambulation,” and was “able to walk on her toes with no

19   difficulty.” (Id. at 65). Dr. Fabella further noted that Plaintiff’s neck showed “no paracervical or

20   cervical spine tenderness, no muscle spasm, and with good range of motion.” (Id. at 66). Plaintiff’s

21   extremities showed “no joint deformities, effusions, warmth, swelling, crepitus, or pain on motion.”

22   (Id.). He found there was “no laxity of any joint,” and she had “[n]ormal bulk muscle and tone without

23   atrophy.” (Id. at 66-67). Dr. Fabella rated Plaintiff’s motor strength as “5/5,” deep tendon flexes as

24   “2/2,” and noted intact sensation to light touch. (Id. at 67). Finally, Dr. Fabella noted the range of

25   motion of Plaintiff’s hips, knees, and ankles were “grossly within normal limits bilaterally.” (Id.).

26            Dr. Fabella gave the following impression: “[d]iffuse back and neck pain with the claimant

27   stating that she was diagnosed with ‘crippling arthritis’ but I do not have any medical records, imaging

28   reports, or convincing physical examination findings.” (Doc. 11-8 at 68). Dr. Fabella then opined that

                                                           5
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 6 of 11


 1   Plaintiff could “lift and carry 20 pounds occasionally and 10 pounds frequently,” and could “stand and

 2   walk for four hours out of an eight-hour day secondary to back pain.” (Id.).

 3          2.      The ALJ’s evaluation of the opinion

 4          In addressing the medical evidence, the ALJ indicated the opinion of Dr. Fabella was given

 5   “only some weight because it is not fully consistent with the medical and other evidence.” (Doc. 11-3

 6   at 30). The ALJ explained the lifting and carrying limitations were consistent with degenerative disc

 7   disease, but the standing and walking limitation of four hours was inconsistent with the evidence,

 8   including a “treatment report showing her sensation and movement were intact bilaterally with no

 9   obvious deformities, and she was moving all her extremities.” (Id., citing Exh. 14F, p. 4 [Doc. 11-9 at

10   70]). In addition, the ALJ found “the limitation is inconsistent with Dr. Fabella’s own evaluation

11   findings, which showed a normal gait and balance with full motor strength in the bilateral lower

12   extremities.” (Id., citing Exh. 4F, pp. 4-7 [Doc. 11-8 at 64-67]).

13          Plaintiff argues the ALJ failed to set forth a “legitimate reason” for rejecting Dr. Fabella’s

14   opinion, which was based upon Plaintiff’s back and neck pain. (Doc. 17 at 8). The Commissioner

15   asserts the ALJ “properly gave less weight to Dr. Fabella’s standing and walking limitations” because

16   the record showed “normal gait, full strength, and good movement/range of motion”. (Doc. 21 at 9).

17                  a.      Inconsistency with the medical record

18          An ALJ may reject the opinions of a physician when they are inconsistent with the overall

19   record. Morgan v. Comm'r of the Soc. Sec. Admin., 169 F.3d 595, 602-03 (9th Cir. 1999). However, to

20   do so, “[t]he ALJ must do more than offer his conclusions.” Embrey v. Bowen, 849 F.2d 418, 421-22

21   (9th Cir. 1988). This burden can be met by the ALJ “setting out a detailed and thorough summary of

22   the facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

23   Swanson v. Secretary, 763 F.2d 1061, 1065 (9th Cir.1985); Magallanes, 881 F.2d at 751.

24          For example, the Ninth Circuit determined an ALJ may reject a medical opinion when it is

25   inconsistent with objective observations in the treatment record. See Shephard v. Berryhill, 722 F.

26   App’x 641, 643 (9th Cir. 2018). In Shephard, the treating physician opined the claimant “could not

27   stand two hours a day or perform sedentary work.” Id. The ALJ found this limitation was inconsistent

28   with “emergency room records documenting such things as normal ranges of motion and steady gait.”

                                                         6
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 7 of 11


 1   Id. The Ninth Circuit noted a medical opinion could be rejected for lack of support in the medical

 2   evidence and found this was a “specific and legitimate reason[] for rejecting the standing limitation and

 3   restriction to sedentary work. Id.

 4          Similarly, this Court found an ALJ did not err rejecting standing and walking limitations when

 5   the record “routinely showed a normal gait.” Ramirez v. Comm’r of Soc. Sec., No. 1:18-CV-01322-

 6   SAB, 2019 WL 4201437 at *8 (E.D. Cal. Sept. 5, 2019). In Ramirez, the plaintiff reported “constant

 7   back pain through the entire back extending through the hips and left leg.” Id., 2019 WL 4201437 at *2.

 8   Dr. Fabella performed a consultative exam, and found Ramirez had “normal gait and balance, and [did]

 9   not require the use of assistive devices for ambulation” but “did have mild difficulty getting up from a

10   sitting position…[and] walking on his toes because of low back pain.” Id. at *5. Dr. Fabella concluded

11   Ramirez could stand and walk four hours in an eight-hour workday. Id. The ALJ rejected the opinion as

12   not “fully consistent with the medical and other evidence,” explaining “a limitation to standing and

13   walking only four hours in an eight-hour workday is inconsistent with physical limitations that

14   routinely showed a normal gait.” Id. at *6. The ALJ also found the limitations “inconsistent with Dr.

15   Fabella’s own finding of normal muscle bulk and tone with full motor strength and no focal motor

16   deficits in the bilateral extremities.” Id. Although Ramirez identified records showing an antalgic gait,

17   the Court noted there was “support for the ALJ’s conclusion, and it is not this Court’s function to

18   second guess the ALJ’s conclusion.” Id. at *8. Thus, the Court concluded “the ALJ’s reliance on

19   findings of normal gait in the record is a specific and legitimate reason based on substantial evidence

20   for assigning reduced weight to the opined limitation.” Id. (citing Shephard, 722 F. App’x at 643).

21          Here, the facts are similar to Ramirez and Shephard. The ALJ found Dr. Fabela’s opinion

22   limiting the plaintiff to four hours of standing and walking in an eight-hour day, was “not fully

23   consistent with the medical and other evidence,” including a “report showing her sensation and

24   movement were intact bilaterally with no obvious deformities, and she was moving all her extremities.”

25   (Doc. 11-3 at 30, citing Exh. 14F, p. 4 [Doc. 11-9 at 70]). As the ALJ noted, records from an

26   emergency room visit indicate Plaintiff’s “[s]ensation and movement [were] intact bilaterally” despite

27   her complaint of back pain. (Doc. 11-9 at 70) Plaintiff had “[n]o obvious deformities,” moved all her

28   extremities, and had “strength and sensation to extremities with no paresthesia.” (Id. at 70-71) The ALJ

                                                         7
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 8 of 11


 1   also pointed to several other normal, objective findings of Plaintiff’s “good range of motion in the neck

 2   and back with no cyanosis or edema in the extremities.” (Id., citing Exh. 4F, p. 6; 6F, pp. 6, 9; 8F, p. 7;

 3   10F, p. 7 [Doc. 11-8 at 76; Doc. 11-9 at 7, 10, 44, 57]).

 4          Although Plaintiff asserts evidence in the record supports her allegations of back pain and

 5   support the limitations identified by Dr. Fabella, including imaging of the spine demonstrating

 6   degenerative changes and treatment received for her pain (Doc. 17 at 8-9), the ALJ identified normal

 7   objective findings that conflicted with the standing and walking limitations identified by Dr. Fabella. It

 8   is not the Court’s role to re-weigh the evidence or substitute its own judgment. Winans v. Bowen, 853

 9   F.2d 643, 644-45 (9th Cir. 1987); see also Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (“the

10   Court may not substitute its judgment for that of the Commissioner”). Thus, the inconsistency between

11   the limitations identified by Dr. Fabella and the objective findings in the record is a specific and

12   legitimate reason for rejecting Dr. Fabella’s opined limitations. See Shephard, 722 F. App’x at 643;

13   Ramirez, 2019 WL 4201437 at *7-8.

14                  b.      Inconsistencies within the report of Dr. Fabella

15          Internal inconsistencies within a report support the decision to discount the opinion of a

16   physician. See Morgan, 169 F.3d at 603; see also Khounesavatdy v. Astrue, 549 F. Supp. 2d 1218, 1229

17   (E.D. Cal. 2008) (an ALJ may consider “the inconsistency of conclusions with the physician's own

18   findings, in rejecting a physician’s opinion”). For example, the ALJ in Petitt v. Astrue, No. 1:08-CV-

19   01934-GSA, 2010 WL 729244 (E.D. Cal. Mar. 2, 2010) gave “little weight” to the plaintiff’s standing

20   and walking limitations because they were inconsistent with the examining physician’s own exam

21   findings. Id. at *16. The physician opined Petitt had a standing and walking limitation of “two to four

22   hours in an eight-hour workday,” yet the exam was “essentially normal except for the sensory

23   abnormalities.” Id. at *16-17. The ALJ specifically stated, “[B]ecause of Ms. Petitt’s essentially normal

24   examination, I give little weight to the opinion that Ms. Petitt can only stand and walk 2 to 4 hours.” Id.

25   at *16. This Court noted it was “appropriate for an ALJ to consider the absence of supporting findings,

26   and the inconsistency of conclusions with the physician’s own findings, in rejecting a physician’s

27   opinion.” Id. at *17 (citing Johnson v. Shalala, 60 F.3d 1428, 1432-33 (9th Cir. 1995); Matney v.

28   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992); Magallanes, 881 F.2d at 751). The Court concluded the

                                                          8
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 9 of 11


 1   ALJ “stated specific and legitimate reasons for rejecting the particular limitations”, and “[s]ubstantial

 2   evidence supported his reasoning.” Petitt, 2010 WL 729244 at *17.

 3          Likewise, the ALJ rejected findings of an examining physician as inconsistent with his own

 4   findings in Ybarra v. Saul, No. 1:18-CV-00924-BAM, 2019 WL 4734759 (E.D. Cal. Sept. 27, 2019).

 5   During the consultative examination, Ybarra demonstrated his neck range of motion was “within

 6   normal limits,” there was “no restricted range of motion” of his knee, and there was “strength of 5/5 in

 7   all extremities and normal reflexes.” Ybarra, 2019 WL 4734759 at *8. His “straight-leg raising was

 8   negative,” though he “was only able to achieve 45 degrees of forward flexion.” Id. The examining

 9   physician opined Ybarra had a limitation of standing and walking for “four hours in an eight-hour day.”

10   Id. The ALJ rejected the limitations for being “overly restrictive given normal examination findings.”

11   Id. This Court concluded the ALJ’s explanation was supported by the identified findings and was a

12   “specific and legitimate reason to reject [the] opinion.” Id.

13          Here, the ALJ found Dr. Fabella’s “limitation is inconsistent with Dr. Fabella’s own evaluation

14   findings, which showed a normal gait and balance with full motor strength in the bilateral lower

15   extremities.” (Doc. 11-3 at 30, citing Exh. 4F, pp. 4-7 [Doc. 11-8 at 64-67]). Specifically, Dr. Fabella

16   noted Plaintiff did not show “pain on motion” in any extremities,” she had “no laxity of any joint,” and

17   had “[n]ormal bulk muscle and tone without atrophy.” (Doc. 11-8 at 66-67). He also found Plaintiff’s

18   motor strength was “5/5,” her deep tendon reflexes were “2/2,” and she had intact sensation. (Id. at 67).

19   These normal findings are, in fact, inconsistent with imposing standing and walking limitations. See

20   Petitt, 2010 WL 729244 at *17. Ybarra, 2019 WL 4734759 at *8. Indeed, Dr. Fabella acknowledged

21   that he did not have “convincing physical examination findings.” (Id. at 68).

22          Because the ALJ identified objective findings within the report of Dr. Fabella that were

23   inconsistent with the standing and walking limitations, these inconsistencies support the decision to

24   reject Dr. Fabella’s opinion. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); see also Petitt, 2010

25   WL 729244 at *17. Ybarra, 2019 WL 4734759 at *8.

26   B.     Substantial evidence supports the ALJ’s determination

27          When an ALJ rejects a medical opinion, the ALJ must not only identify a specific and

28   legitimate reason for rejecting the opinion, but the decision must also be “supported by substantial

                                                          9
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 10 of 11


 1   evidence in the record.” Lester, 81 F.3d at 830. Accordingly, because the ALJ articulated specific and

 2   legitimate reasons for rejecting the opinion of Dr. Fabella, the decision must be supported by

 3   substantial evidence in the record. Plaintiff contends the ALJ failed to meet this burden. (Doc. 17 at 1).

 4          Previously, this Court explained: “The role of this Court is not to second guess the ALJ and

 5   reevaluate the evidence, but rather it must determine whether the decision is supported by substantial

 6   evidence and free of legal error.” Gallardo v. Astrue, 2008 WL 4183985 at *11 (E.D. Cal. Sept. 10,

 7   2008). The term “substantial evidence” “describes a quality of evidence … intended to indicate that the

 8   evidence that is inconsistent with the opinion need not prove by a preponderance that the opinion is

 9   wrong.” SSR 96-2p, 1996 SSR LEXIS 9 at *8. “It need only be such relevant evidence as a reasonable

10   mind would accept as adequate to support a conclusion that is contrary to the conclusion expressed in

11   the medical opinion.” Id.

12          The ALJ’s determination of Plaintiff’s residual functional capacity is supported by the medical

13   record and the opinions of the non-examining, State Agency physicians, Drs. Spoor and Wong. The

14   ALJ noted that the physicians opined that Plaintiff can “stand and walk about six hours…in an eight-

15   hour workday.” (Doc. 11-3 at 30; see also Doc. 11-4 at 10, 37). The ALJ adopted these opinions as they

16   were “most consistent with the evidence” and “more than adequately” accounted for Plaintiff’s “severe

17   physical impairments especially in light of her good range of motion in the neck and back with no

18   cyanosis or edema in the extremities.” (Id., citing Exh. 4F, pp. 6; 6F, pp. 6, 9; 8F, pp. 7; 10F, pp. 7

19   [[Doc. 11-8 at 76; Doc. 11-9 at 7, 10, 44, 57]) As a result, the opinions of Drs. Spoor and Wong are also

20   substantial evidence in support of the ALJ’s decision. See Tonapetyan, 242 F.3d 1149 (the opinions of

21   non-examining physicians “may constitute substantial evidence when ... consistent with other

22   independent evidence in the record”).

23          Importantly, State Agency medical consultants are “highly qualified” physicians, who are also

24   “experts in Social Security disability evaluation.” 20 C.F.R. §§ 404.1527(f)(2)(i), 416.927(f)(2); see

25   also Massimo v. Comm'r of Soc. Sec., 2019 U.S. Dist. LEXIS 140366 at *17 (E.D. Cal. Aug. 16, 2019)

26   (“state agency consultants are experts in their respective fields, familiar with Social Security rules and

27   regulations governing disability”), aff’d by Massimo v. Saul, 2020 U.S. App. LEXIS 19067 (9th Cir.

28   Cal., June 17, 2020). “Findings of fact made by State Agency medical and psychological consultants ...

                                                         10
          Case 1:19-cv-01694-JLT Document 24 Filed 02/09/21 Page 11 of 11


 1   regarding the nature and severity of an individual’s impairment(s) must be treated as expert opinion

 2   evidence of nonexamining sources.” SSR 96-6p, 1996 WL 374180, *1. Therefore, the opinions of Drs.

 3   Spoor and Wong are entitled to weight as expert opinions and are substantial evidence that support the

 4   residual functional capacity determined by the ALJ.

 5                                       CONCLUSION AND ORDER

 6          For the reasons set forth above, the Court finds the ALJ stated a specific and legitimate reason

 7   to reject the limitations identified by Dr. Fabella and the decision is supported by substantial evidence

 8   in the record. Thus, the Court must uphold the conclusion that Plaintiff was not disabled as defined by

 9   the Social Security Act. See Sanchez, 812 F.2d at 510. Accordingly, the Court ORDERS:

10          1.      Plaintiff’s appeal of the decision denying benefits (Doc. 17) is DENIED;

11          2.      The decision of the Commissioner of Social Security is AFFIRMED; and

12          3.      The Clerk of Court is DIRECTED to enter judgment in favor of Defendant, Andrew

13                  Saul, the Commissioner of Social Security, and against Plaintiff, Barbara Jean Queen.

14
15   IT IS SO ORDERED.

16      Dated:     February 8, 2021                            /s/ Jennifer L. Thurston
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                        11
